United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1832
Issued: May 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2010 appellant filed a timely appeal from the May 17, 2010 merit decision of
the Office of Workers’ Compensation Programs, which denied her occupational disease claim,
and the June 10, 2010 nonmerit decision, which denied her request for reconsideration. Pursuant
to the Federal Employees’ Compensation Act,1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her right
shoulder condition was causally related to her employment; and (2) whether the Office properly
denied appellant’s May 27, 2010 request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 19, 2010 appellant, then a 59-year-old nurse, filed an occupational disease
claim alleging that she sustained a right shoulder rotator cuff tear as a result of frequently lifting
and repositioning patients at work. She first became aware of her condition on October 19, 2009
but did not realize it was causally related to her employment until December 30, 2009.
Appellant stated that she failed to file the Form CA-2 within 30 days because she did not realize
the extent of her injury until she was seen by an orthopedic surgeon who advised her that she
could not return to work because she needed surgery. She stopped work on December 29, 2009
and returned on March 8, 2010.
Appellant provided a description of her job duties as a registered nurse, which included
assisting patients with getting undressed and into bed for initial examination, placing patients on
monitors, orienting patients to rooms, arranging for special needs, assessing and completing
admission templates, and providing feed back to other nursing staff.
Appellant provided chart notes from Dr. Edwin H. Scott, a Board-certified family
practitioner. In an October 19, 2009 note, Dr. Scott stated that appellant complained that her
right shoulder was giving her more pain but reported no trauma. Appellant’s arm was heavy and
she also had trouble abducting it. Dr. Scott reviewed appellant’s medical and social background
and diagnosed her with a rotator cuff tear along with several other conditions. In a December 12,
2009 note, he again reported appellant’s complaints of shoulder pain, particularly while working
and getting dressed. Dr. Scott reiterated his diagnosis of rotator cuff tear.
On December 16, 2009 appellant was seen by Dr. David Minter, a Board-certified
orthopedic surgeon, who informed Dr. Scott via a letter that appellant had significant
acromioclavicular/degenerative joint disease (AC/DJD), a large acromial spur, and possible cuff
tear and that he anticipated operative intervention of the right shoulder.
On December 17, 2009 Dr. Hunter B. Nelson, conducted a magnetic resonance imaging
(MRI) scan examination of appellant’s right shoulder. He noted that appellant had a history of
shoulder pain and AC joint hypertrophy with superior and inferior spurring and a full-thickness
tendon tear with the tendon gap measuring approximately 2 centimeters in largest coronal
dimension and 1.5 centimeter in largest sagittal dimension. Dr. Nelson concluded that appellant
sustained a full-thickness tear of the supraspinatus tendon with tendon gap and retracted tendon
edge, AC joint hypertrophy and spurring, large joint effusion, and some intrasubstance tearing or
tendinosis.
In a December 30, 2009 work excuse note, Dr. Minter stated that appellant was seen in
his office that day for shoulder pain. He noted that appellant was scheduled for surgery on
January 11, 2010 and should remain out of work until approximately March 18, 2010. In another
letter dated that same day, Dr. Minter informed Dr. Scott that appellant had right shoulder
AC/DJD and a large rotator cuff tear and was scheduled for an AC resection and rotator cuff
repair in the near future.
On January 11, 2010 Dr. Minter performed a rotator cuff repair and AC resection of
appellant’s right shoulder. In the postoperative report, she was directed to keep her shoulder

2

immobilized at all times and to take all her medications as directed. In a February 10, 2010
progress note, he observed that appellant was recovering well from her shoulder surgery with no
signs of infection and improved shoulder motion.
According to a March 3, 2010 form, the employing establishment was advised that
appellant may return to work on March 9, 2010 with certain restrictions. In an April 14, 2010
work excuse slip, Dr. Minter stated that appellant could return to full-duty status but was
restricted from lifting no more than 20 pounds for six weeks. He also provided a duty status
report which contained appellant’s diagnosis of rotator cuff tear and stated that she injured her
shoulder and required surgical correction.
On March 30, 2010 the Office advised appellant that the evidence submitted was
insufficient to determine her claim. It requested she provide in detail any additional
employment-related activities she believed contributed to her condition, how often she
performed the activities described and for how long on each occasion, any previous orthopedic
injuries, and all activities outside of her federal employment. The Office also requested a
comprehensive medical report from a physician which included a description of appellant’s
symptoms and treatment given, examination and test results, diagnosis, and an opinion, based on
stated medical reasons, regarding whether her claimed condition resulted from factors of her
employment.
On April 15, 2010 appellant responded to the Office’s development letter. She stated that
she was a critical care unit nurse who worked two 12-hour and two 8-hour shifts per week.
Appellant’s duties included repositioning patients in bed with a draw sheet with assistance from
another staff member and transporting patients. Her injuries included an old ankle sprain in 1970
and a right ankle fracture in 2000. Appellant also suffered from arthritis in her neck. Her
activities outside of work include walking two laps around the track near her home, collecting
movies, reading novels and traveling out of town to visit relatives.
In a March 30, 2010 letter, the Office requested additional information from the
employing establishment. It asked for a list of tasks the employee performed which required
physical exertion and the frequency and duration of these activities, the precautions taken to
minimize effects of the activities, and any disagreements it had regarding the accuracy of
appellant’s statements.
In a letter dated April 9, 2010, the employing establishment responded to the Office’s
request for additional information. It disagreed with appellant’s allegations because she did not
report her injury until approximately five months after she was diagnosed, and she failed to
submit medical evidence demonstrating a causal relationship between her claimed condition and
her work activities.
By decision dated May 17, 2010, the Office denied appellant’s claim on the grounds of
insufficient medical evidence establishing that her claimed medical condition was causally
related to her federal employment. It accepted that her work factors occurred as alleged, but
found that the medical evidence submitted failed to contain a well-rationalized medical opinion
explaining how appellant’s rotator cuff tear was causally related to her employment activities.

3

On May 27, 2010 appellant requested reconsideration. She explained that she was unable
to obtain a narrative medical report from her physician’s office before the decision because that
type of report took additional time. Appellant stated that she would submit the report as soon as
it was available.
In a decision dated June 10, 2010, the Office denied appellant’s request for
reconsideration because she failed to submit any new and relevant evidence supporting that she
sustained a work-related condition causally related to her job duties nor advance a new legal
argument. Thus, appellant was not entitled to further review of the merits.2
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act3 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.4
In a claim for occupational disease, that burden of proof includes: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.7 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s condition surfaced during a period of employment nor his
belief that his condition was aggravated by his employment is sufficient to establish causal
2

The record also inappropriately contains medical records for another patient.

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

Ernest St. Pierre, 51 ECAB 623 (2000); D.U., Docket No. 10-144 (issued July 27, 2010).

6

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

4

relationship.9 The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and
accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.10
ANALYSIS -- ISSUE 1
The Office accepted that appellant’s employment duties required lifting and repositioning
patients in bed, but denied the claim on the grounds of insufficient evidence demonstrating that
her shoulder condition was causally related to the accepted employment factors. The Board
affirms the Office’s denial and finds that appellant did not meet her burden of proof to establish
her claim.
Dr. Scott provided a detailed review of appellant’s medical and social background,
examination findings, and diagnosis of a rotator cuff tear in her right shoulder. He noted her
complaints of shoulder pain, particularly when working and getting dressed, and her recovery
from her shoulder surgery. None of Dr. Scott’s reports, however, contain an explanation of
whether appellant’s shoulder condition resulted from her accepted employment factors. He did
not discuss any of appellant’s employment activities or describe how her work duties of lifting
and repositioning patients caused or contributed to her rotator cuff tear. Rationalized medical
evidence must relate specific employment factors identified by the claimant to the claimant’s
condition with stated reasons from a physician.11 As these reports do not contain a rationalized
medical opinion addressing the cause of her shoulder condition, they are of diminished probative
value.12
Dr. Minter also examined appellant and diagnosed her with significant AC/DJD and a
large rotator cuff tear. He performed a rotator cuff repair and reported that she could return to
full-duty status with restrictions on April 14, 2010. While Dr. Minter provided a diagnosis of
appellant’s condition, he did not provide any opinion regarding the cause of her shoulder
condition. The Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.13 Thus, these medical reports also fail to establish causal relationship.
As previously stated, causal relationship is a medical issue and must be resolved by
probative medical evidence.14 Appellant was advised in the Office’s March 30, 2010 letter that a
comprehensive medical report explaining how her shoulder condition was caused or aggravated
9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

Patricia Bolleter, 40 ECAB 373 (1988).

11

Charles W. Downey, 54 ECAB 421 (2003); J.J., Docket No. 09-27 (issued February 10, 2009).

12

Daniel J. Overfield, 42 ECAB 718 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

D.I., supra note 6; Margaret Carvello, 54 ECAB 498 (2003).

5

by her specific employment factors was needed to support her claim. She failed to provide such
probative medical evidence. Thus, appellant has not met her burden of proof to establish that she
sustained her shoulder condition in the performance of duty.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether to review an award for or against compensation.15 The Office’s regulations provide that
it may review an award for or against compensation at any time on its own motion or upon
application. The employee shall exercise his right through a request to the district Office.16
To require the Office to reopen a case for merit review pursuant to the Act, the claimant
must provide evidence or an argument that: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.17
A request for reconsideration must also be submitted within one year of the date of the
Office decision for which review is sought.18 A timely request for reconsideration may be
granted if the Office determines that the employee has presented evidence or provided an
argument that meets at least one of the requirements for reconsideration. If the Office chooses to
grant reconsideration, it reopens and reviews the case on its merits.19 If the request is timely but
fails to meet at least one of the requirements for reconsideration, the Office will deny the request
for reconsideration without reopening the case for review on the merits.20
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s May 27, 2010 request for
reconsideration because the request did not meet any of the requirements under 20 C.F.R.
§ 10.606(b). Appellant did not allege that the Office erroneously applied or interpreted a specific
point of law. She also failed to advance a relevant legal argument or to submit relevant and
pertinent evidence not previously considered by the Office.

15

5 U.S.C. § 8128(a); see W.C., 59 ECAB 372 (2008); F.R., Docket No. 09-575 (issued January 4, 2010).

16

20 C.F.R. § 10.605; see R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730 (issued
March 16, 2009).
17

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
18

Id. at § 10.607(a).

19

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

20

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010); Y.S., Docket No. 08-440 (issued
March 16, 2009).

6

Appellant alleged that she was unable to receive a comprehensive medical report from
her physician before the June 10, 2010 decision because of the rules and procedures required to
get the additional medical information but had now provided the medical reports. Her claim was
initially denied because she failed to submit a well-rationalized medical opinion explaining how
appellant’s rotator cuff tear was causally related to her employment activities.
On
reconsideration, she did not submit any new or relevant evidence pertaining to her claim, but
only stated that she was unable to receive additional medical reports from her treating physician
in a timely manner. Because appellant failed to provide new relevant evidence or advance a new
legal argument as required under 20 C.F.R. § 10.606(b), the Office properly denied her request
for reconsideration.21
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for occupational
disease and refused to reopen appellant’s case for further review of the merits pursuant to
5 U.S.C. § 8128(a).22

21

S.J., Docket No. 08-2048 (issued July 9, 2009); C.N., supra note 17.

22

The Board notes that appellant submitted additional evidence on appeal. Since the Board’s jurisdiction is
limited to evidence that was before the Office at the time it issued its final decision, the Board may not consider this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005). Appellant
may submit that evidence to the Office along with a request for reconsideration.

7

ORDER
IT IS HEREBY ORDERED THAT the June 10 and May 17, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

